DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second chambers of the first and second members being connect via flow path within the cross-support member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (4,257,718) in view of Lemme et al. (2014/0270959).
With regard to claim 1, Rosa discloses a stinger (5/6; col. 1, lines 40-45), comprising: 
a first body member (fig. 7) formed from a first material, first body member including: a first lower portion (11a; fig. 7,8); a first upper portion (11b); and a first intermediate portion disposed between the first lower portion and the first upper portion (fig. 8); wherein a width of the first lower portion is greater than a width of the first intermediate portion (fig. 8) and a width of the first upper portion, and wherein the width of the first upper portion is greater than the width of the first intermediate portion (fig. 8); 
a second body member (fib 7a; additional rail) formed from a second material, second body member including: a second lower portion (11a); a second upper portion (11b); and a second intermediate portion disposed between the second lower portion and the second upper portion (fig. 8); wherein a width of the second lower portion is greater than a width of the second intermediate portion and a width of the second upper portion, and wherein the width of the second upper portion is greater than the width of the second intermediate portion (fig. 8); a plurality of cross-support members disposed between the first body member and the second body member (figs. 7a, 8; members linking two rails), wherein the plurality of cross-support members are formed from a third material.
Rosa discloses the invention substantially as claimed however fails to explicitly state the material is a non-metallic material.
Lemme discloses a ramp into the water wherein the ramp is constructed from a non-metallic material (para 0020).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosa and utilize a non-metallic material as taught by Lemme in order to provide a high strength material that does not corrode and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
With regard to claim 4, Lemme further discloses the first, second, and third non-metallic materials are a composite material made of at least one fiber and at least one polymer (para 0020 carbon fiber composite).
With regard to claim 5, Rosa, as modified, further discloses the first non-metallic material is the same as the second non-metallic material (Lemme; para 0020).
With regard to claim 6, Lemme further discloses carbon fiber (para 0020).
With regard to claim 7, Rosa, aas modified, discloses the invention substantially as claimed however fails to explicitly the at least one polymer is selected from the group consisting of an epoxy, a vinyl ester, a polyester thermosetting plastic, or a phenol formaldehyde resin. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any known polymer based on the desired strength characteristics since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
With regard to claim 8, Lemme further discloses carbon fiber reinforced plastic (para 0020).
With regard to claim 11, Lemme further discloses a coating (para 0021).  It would have been obvious to one of ordinary skill in the art to apply the coating would be applied to an outer surface of the first body member, an outer surface of the second body member, and an outer surface of the plurality of cross-support members
With regard to claims 12-16, the claimed limitations have been discussed above.
With regard to claim 17, Rosa further discloses each body member has a length and includes an inner chamber (fig. 8), wherein the body member includes a recess (recessed area by intermediate member; fig. 8) spanning the length.
With regard to claims 18-19, Rosa, as modified, discloses the invention substantially as claimed as disuccsed above.  Rosa further discloses laying the pipeline (8) from a stinger attached to a vessel (fig. 6).
Allowable Subject Matter
Claims 2-3, 9-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s). The cited prior art lacks a first inner chamber is in fluid communication with a second inner chamber via a flow path formed in at least one cross-support member as required by the dependent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.  Stinger with rollers are known, such as that taught by Shaw 4,015,435 however the cited prior art lacks the rollers on the first and second body members. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
7/1/2022